


109 HR 5785 IH: Warning, Alert, and Response Network

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5785
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. Shimkus (for
			 himself, Mr. Wynn,
			 Mrs. Bono,
			 Mr. Engel,
			 Mr. Radanovich,
			 Mr. Melancon,
			 Mr. English of Pennsylvania,
			 Mr. Johnson of Illinois,
			 Mr. McCotter,
			 Mr. Blumenauer, and
			 Mr. Bradley of New Hampshire)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a unified national hazard alert system, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Warning, Alert, and Response Network
			 Act.
		2.National Alert
			 System
			(a)EstablishmentThere
			 is established a voluntary National Alert System to provide a public
			 communications system capable of alerting the public on a national, regional,
			 or local basis to emergency situations requiring a public response.
			(b)FunctionsThe
			 National Alert System—
				(1)will enable any Federal, State, tribal,
			 or local government official with credentials issued under section 3 by the
			 National Alert Office to alert the public to any imminent threat that presents
			 a significant risk of injury or death to the public;
				(2)will be coordinated with and supplement
			 existing Federal, State, tribal, and local emergency warning and alert
			 systems;
				(3)will be flexible enough in its
			 application to permit narrowly targeted alerts in circumstances in which only a
			 small geographic area is exposed or potentially exposed to the threat;
			 and
				(4)will transmit alerts across the greatest
			 possible variety of communications technologies, including digital and analog
			 broadcasts, cable and satellite television, satellite and terrestrial radio,
			 wireless communications, wireline communications, and the Internet to reach the
			 largest portion of the affected population.
				(c)CapabilitiesThe
			 National Alert System—
				(1)shall incorporate multiple communications
			 technologies and be designed to adapt to, and incorporate, future technologies
			 for communicating directly with the public;
				(2)may not interfere with existing alert,
			 warning, priority access, or emergency communications systems employed by
			 Federal, State, tribal, or local emergency response personnel and shall
			 incorporate existing emergency alert technologies and operate consistent with
			 the NOAA All-Hazards Radio System; and
				(3)shall not be based upon any single
			 technology or platform, but shall be designed to provide alerts to the largest
			 portion of the affected population feasible and improve the ability of remote
			 areas to receive alerts.
				(d)Reception of
			 AlertsThe National Alert System shall—
				(1)utilize multiple technologies for
			 providing alerts to the public, including technologies that do not require
			 members of the public to activate a particular device or use a particular
			 technology to receive an alert provided via the National Alert System;
			 and
				(2)provide redundant alert mechanisms where
			 practicable so as to reach the greatest number of people regardless of whether
			 they have access to, or utilize, any specific medium of communication or any
			 particular device.
				3.Implementation
			 and use
			(a)Authority To
			 Access System
				(1)In
			 generalThe National Alert Office shall establish a process for
			 issuing credentials to Federal, State, tribal, or local government officials
			 with responsibility for issuing safety warnings to the public that will enable
			 them to access the National Alert System.
				(2)Requests for
			 credentialsRequests for credentials from Federal, State, tribal,
			 and local government agencies shall be submitted to the Office by the head of
			 the Federal department or agency, or the governor of the State or the elected
			 leader of a Federally recognized Indian tribe, concerned, for review and
			 approval.
				(3)Scope and
			 Limitations of credentialsThe Office shall—
					(A)establish eligibility criteria for
			 issuing, renewing, and revoking access credentials;
					(B)limit credentials to appropriate
			 geographic areas or political jurisdictions; and
					(C)ensure that the credentials permit use of
			 the National Alert System only for alerts that are consistent with the
			 jurisdiction, authority, and basis for eligibility of the individual to whom
			 the credentials are issued to use the National Alert System.
					(4)Periodic
			 trainingThe Office shall—
					(A)establish a periodic training program for
			 Federal, State, tribal, or local government officials with credentials to use
			 the National Alert System; and
					(B)require such officials to undergo
			 periodic training under the program as a prerequisite for retaining their
			 credentials to use the system.
					(b)Allowable
			 Alerts
				(1)In
			 generalAny alert transmitted via the National Alert System,
			 other than an alert described in paragraph (3), shall meet 1 or more of the
			 following requirements:
					(A)An alert shall notify the public of a
			 hazardous situation that poses an imminent threat to the public health or
			 safety.
					(B)An alert shall provide appropriate
			 instructions for actions to be taken by individuals affected or potentially
			 affected by such a situation.
					(C)An alert shall transmit public addresses
			 by Federal, State, tribal, or local officials when necessary.
					(D)An alert shall notify the public of when
			 the hazardous situation has ended or has been brought under control.
					(2)Event
			 eligibility regulationsThe director of the National Alert
			 Office, in consultation with the Working Group, shall by regulation
			 specify—
					(A)the classes of
			 events or situations for which the National Alert System may be used to alert
			 the public; and
					(B)the content of the
			 types of alerts that may be transmitted by or through use of the National Alert
			 System, which may include—
						(i)notifications to the public of a
			 hazardous situation that poses an imminent threat to the public health or
			 safety accompanied by appropriate instructions for actions to be taken by
			 individuals affected or potentially affected by such a situation; and
						(ii)when technologically feasible public
			 addresses by Federal, State, tribal, or local officials if necessary.
						(c)Access
			 PointsThe National Alert System shall provide—
				(1)secure, widely dispersed multiple access
			 points to Federal, State, or local government officials with credentials that
			 will enable them to initiate alerts for transmission to the public via the
			 National Alert System; and
				(2)system redundancies to ensure
			 functionality in the event of partial system failures, power failures, or other
			 interruptive events.
				(d)Election To
			 Carry Service
				(1)Amendment of
			 licenseWithin 60 days after the date on which the National Alert
			 Office adopts relevant technical standards based on recommendations of the
			 Working Group, the Federal Communications Commission shall initiate a
			 proceeding and subsequently issue an order—
					(A)to allow any licensee providing
			 commercial mobile service (as defined in section 332(d)(1) of the
			 Communications Act of 1934 (47 U.S.C.
			 332(d)(1))) to transmit National Alert System alerts to all subscribers to, or
			 users of, such service; and
					(B)to require any such licensee who elects
			 under paragraph (2) not to participate in the transmission of National Alert
			 System alerts, to provide clear and conspicuous notice at the point of sale of
			 any devices with which its service is included, that it will not transmit
			 National Alert System alerts via its service.
					(2)Election to
			 carry service
					(A)In
			 generalWithin 30 days after the Commission issues its order
			 under paragraph (1), each such licensee shall file an election with the
			 Commission with respect to whether or not it intends to participate in the
			 transmission of National Alert System alerts.
					(B)ParticipationIf
			 a licensee elects to participate in the transmission of National Alert System
			 alerts, the licensee shall certify to the National Alert Office that it will
			 participate in a manner consistent with the standards and protocols implemented
			 by the National Alert Office.
					(C)AdvertisingNothing
			 in this Act shall be construed to prevent a licensee from advertising that it
			 participates in the transmission of National Alert System alerts.
					(D)Withdrawal from
			 or later entry into systemThe Commission shall establish a
			 procedure for—
						(i)participating licensees to withdraw from
			 the National Alert System upon notification of its withdrawal to its existing
			 subscribers; and
						(ii)licensees to enter the National Alert
			 System at a date later than provided in subparagraph (A).
						(E)Consumer choice
			 technologyAny licensee electing to participate in the
			 transmission of National Alert System alerts may offer subscribers the
			 capability of preventing the subscriber’s device from receiving alerts
			 broadcast by the system other than an alert issued by the President.
					(e)Digital
			 Television Transmission Towers
				(1)Retransmission
			 capabilityWithin 30 days after the date of enactment of this
			 Act, the Federal Communications Commission shall initiate a proceeding to
			 require public broadcast television licensees and permittees to install
			 necessary equipment and technologies on, or as part of, any broadcast
			 television digital signal transmitter to enable the transmitter to serve as a
			 backbone for the reception, relay, and retransmission of National Alert System
			 alerts.
				(2)CompensationThe National
			 Alert Office established by section 4 shall compensate any such licensee or
			 permittee for costs incurred in complying with the requirements imposed
			 pursuant to paragraph (1).
				(f)FCC Regulation
			 of ComplianceExcept as
			 provided in subsections (d) and (e), the Federal Communications Commission
			 shall have no regulatory authority under this Act except to regulate compliance
			 with this Act by licensees and permittees regulated by the Commission under the
			 Communications Act of 1934 (47 U.S.C. 151 et seq.).
			(g)TestingThe
			 director shall establish testing criteria and guidelines for licensees that
			 elect to participate in the transmission of National Alert System
			 alerts.
			4.National Alert
			 Office
			(a)Establishment
				(1)In generalThe National
			 Alert Office is established within the National Telecommunications and
			 Information Administration.
				(2)DirectorThe office shall
			 be headed by a director with at least 5 years’ operational experience in the
			 management and issuance of warnings and alerts, hazardous event management, or
			 disaster planning.
				(3)StaffThe office shall
			 have a staff with significant technical expertise in the communications
			 industry. The director may request the detailing, with or without
			 reimbursement, of staff from any appropriate Federal department or agency in
			 order to ensure that the concerns of all such departments and agencies are
			 incorporated into the daily operation of the National Alert System.
				(b)Functions and
			 Responsibilities
				(1)In
			 generalThe Office shall administer, operate, and manage the
			 National Alert System.
				(2)Implementation of
			 working group recommendationsThe Office shall be responsible for
			 implementing the recommendations of the Working Group established by section 5
			 regarding—
					(A)the technical transmission of
			 alerts;
					(B)the incorporation of new technologies
			 into the National Alert System;
					(C)the technical capabilities of the
			 National Alert System; and
					(D)any other matters that fall within the
			 duties of the Working Group.
					(3)Transmission of
			 AlertsIn administering the National Alert System, the director
			 of the National Alert Office shall ensure that—
					(A)the National Alert System is available
			 to, and enables, only Federal, State, tribal, or local government officials
			 with credentials issued under section 3 by the National Alert Office to access
			 and utilize the National Alert System;
					(B)the National Alert System is capable of
			 providing geographically targeted alerts where such alerts are
			 appropriate;
					(C)the legitimacy and authenticity of any
			 proffered alert is verified before it is transmitted;
					(D)each proffered alert complies with
			 formats, protocols, and other requirements established by the Office to ensure
			 the efficacy and usefulness of alerts transmitted via the National Alert
			 System;
					(E)the security and integrity of a National
			 Alert System alert from the point of origination to delivery is maintained;
			 and
					(F)the security and integrity of the
			 National Alert System is maintained and protected.
					(c)Reports
				(1)Annual
			 reportsThe director shall submit an annual report to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives on the status
			 of, and plans for, the National Alert System. In the first annual report, the
			 director shall report on—
					(A)the progress made toward operational
			 activation of the alerting capabilities of the National Alert System;
			 and
					(B)the anticipated date on which the
			 National Alert System will be available for utilization by Federal, State, and
			 local officials.
					(2)5-year
			 planWithin 1 year after the date of enactment of this Act and
			 every 5 years thereafter, the director shall publish a 5-year plan that
			 outlines future capabilities and communications platforms for the National
			 Alert System. The plan shall serve as the long-term planning document for the
			 Office.
				(d)GAO
			 Audits
				(1)In
			 generalThe Comptroller
			 General shall audit the National Alert Office every 2 years after the date of
			 enactment of this Act and transmit the findings thereof to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on Energy
			 and Commerce of the House of Representatives.
				(2)Response reportIf, as a result of the audit, the
			 Comptroller General expresses concern about any matter addressed by the audit,
			 the director of the National Alert Office shall transmit a report to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives describing
			 what action, if any, the director is taking to respond to any such
			 concern.
				5.National Alert
			 System Working Group
			(a)EstablishmentNot
			 later than 60 days after the date of enactment of this Act, the director of the
			 National Alert Office shall establish a working group, to be known as the
			 National Alert System Working Group.
			(b)Membership
				(1)Appointment;
			 chairThe director shall appoint the members of the Working Group
			 as soon as practicable after the date of enactment of this Act and shall serve
			 as its chair. In appointing members of the Working Group, the director shall
			 ensure that the number of members appointed under paragraphs (3) and (4)
			 provides appropriate and adequate representation for all stakeholders and
			 interested and affected parties.
				(2)Federal agency
			 representativesThe director shall appoint appropriate personnel
			 from the National Institute of Standards and Technology, the National Oceanic
			 and Atmospheric Administration, the Federal Communications Commission, the
			 Federal Emergency Management Agency, the Nuclear Regulatory Commission, and the
			 Department of Justice to serve as members of the Working Group. The director
			 may also appoint representatives of other appropriate Federal agencies to serve
			 as members of the Working Group.
				(3)State, local,
			 and tribal government representativesThe director shall appoint
			 representatives of State, local, and tribal governments and representatives of
			 emergency services personnel, selected from among individuals nominated by
			 national organizations representing such governments and personnel, to serve as
			 members of the Working Group.
				(4)Subject matter
			 expertsThe director shall appoint individuals who have the
			 requisite technical knowledge and expertise to assist the Working Group in the
			 fulfillment of its duties, including representatives of—
					(A)communications
			 service providers;
					(B)vendors,
			 developers, and manufacturers of systems, facilities; equipment, and
			 capabilities for the provision of communications services;
					(C)third parties that offer the capability of
			 providing technical support to communications service providers for purposes of
			 participating in the National Alert System;
					(D)the national organization representing the
			 licensees and permittees of noncommercial broadcast television stations;
			 and
					(E)other individuals
			 with technical expertise that would enhance the National Alert System.
					(c)Duties of the
			 Working Group
				(1)Development of
			 system-critical recommendationsWithin 1 year after the date of
			 enactment of this Act, the Working Group shall develop and transmit to the
			 National Alert Office recommendations for—
					(A)protocols, including formats, source or
			 originator identification, threat severity, hazard description, and response
			 requirements or recommendations, for alerts to be transmitted via the National
			 Alert System that ensures that alerts are capable of being utilized across the
			 broadest variety of communication technologies, at National, State, and local
			 levels;
					(B)procedures for verifying, initiating,
			 modifying, and canceling alerts transmitted via the National Alert
			 System;
					(C)guidelines for the technical capabilities
			 of the National Alert System;
					(D)guidelines for technical capability that
			 provides for the priority transmission of National Alert System alerts;
					(E)guidelines for other capabilities of the
			 National Alert System as specified in this Act; and
					(F)standards for equipment and technologies
			 used by the National Alert System.
					(2)Integration of
			 emergency and national alert systemsThe Working Group shall
			 coordinate with the operators of nuclear power plants and other critical
			 infrastructure facilities to integrate emergency alert systems for those
			 facilities with the National Alert System.
				(d)Meetings
				(1)Initial meetingThe
			 initial meeting of the Working Group shall take place not later than 60 days
			 after the date of the enactment of this Act.
				(2)Other meetingsAfter the
			 initial meeting, the Working Group shall meet at the call of the chair.
				(3)Notice; open meetingsAny
			 meetings held by the Working Group shall be duly noticed at least 14 days in
			 advance and shall be open to the public.
				(e)Gifts and
			 grantsThe Working Group may accept, use, and dispose of gifts or
			 grants of services or property, both real and personal, for purposes of aiding
			 or facilitating the work of the Working Group. Gifts or grants not used at the
			 expiration of the Working Group shall be returned to the donor or
			 grantor.
			(f)Rules
				(1)QuorumOne-third of the
			 members of the Working Group shall constitute a quorum for conducting business
			 of the Working Group.
				(2)SubcommitteesTo assist
			 the Working Group in carrying out its functions, the chair may establish
			 appropriate subcommittees composed of members of the Working Group and other
			 subject matter experts as deemed necessary.
				(3)Additional rulesThe
			 Working Group may adopt other rules as needed.
				(g)Federal Advisory Committee
			 ActNeither the Federal
			 Advisory Committee Act (5 U.S.C. App.) nor any rule, order, or
			 regulation promulgated under that Act shall apply to the Working Group.
			6.DefinitionsIn this Act:
			(1)DirectorThe term
			 director means the director of the National Alert Office.
			(2)OfficeThe term
			 Office means the National Alert Office established by section
			 4.
			(3)National Alert SystemThe
			 term National Alert System means the National Alert System
			 established by section 2.
			(4)Working groupThe term
			 Working Group means the National Alert System Working Group
			 established under section 5.
			7.Funding
			(a)FundingFunding for this
			 Act shall be provided from the Digital Transition and Public Safety Fund in
			 accordance with section 3010 of the Deficit Reduction Act of 2005.
			(b)CreditThe Assistant Secretary for Communications
			 and Information of the Department of Commerce may borrow from the Treasury
			 beginning on October 1, 2006, such sums as may be necessary, but not to exceed
			 $106,000,000, to implement this section. The Assistant Secretary shall
			 reimburse the Treasury, without interest, as funds are deposited into the
			 Digital Television Transition and Public Safety Fund.
			
